Citation Nr: 0533257	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  00-03 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder ("PTSD")


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
June 1973 and from January 1974 to July 1975.

The veteran's claim for entitlement to service connection for 
PTSD was first denied in March 1995.  New and material 
evidence was subsequently submitted and the Board of 
Veterans' Appeals ("Board") reopened the claim in May 2002.  
This case was last before the Board in November 2003 when it 
was remanded to the Appeals Management Center ("AMC") of 
the Department of Veterans Affairs ("VA") for further 
development and to obtain a specialized psychiatric 
examination. 


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for PTSD, first denied in March 1995, was reopened by the 
Board on the basis of new and material evidence in May 2002.

2.  The veteran failed to report a scheduled VA examination 
in February 2005 without good cause or justification 
provided.


CONCLUSION OF LAW

Because he failed to report for a scheduled VA examination, 
the veteran's claim is denied.  38 C.F.R. § 3.655(b) (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in May 
2004.  The letter fully provided notice of elements (1), (2) 
and (3).  In addition, by virtue of the Supplemental 
Statement of the Case ("SSOC"), the veteran was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  With 
respect to element (4), he was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the April 2005 
SSOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on a communication other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done-irrespective of whether it has been done by 
way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, the initial VCAA letter was provided to the 
veteran prior to the RO's scheduling of his VA examination 
and prior to the denial of his claim.  The 38 C.F.R. 
§ 3.159(b) compliant language was provided to him after the 
initial adjudication of the claim.  When considering the 
notification letters and the other documents described above, 
as a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to these claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the RO letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs"), VAMC clinic records from North 
Chicago, Tuscaloosa and Birmingham, Alabama.  In September 
2002, October 2002, March 2003, and May 2004, VA requested 
that the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  These letters also explained the necessity for a VA 
medical examination.  The veteran failed to respond to any of 
the letters.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support his claim, the Board finds that the record is 
ready for appellate review.




Merits of the Claim

The veteran contends that he incurred PTSD as a result of 
active military service in the Vietnam War.  However, the 
record indicates that the veteran failed to report for a 
scheduled VA psychiatric examination in February 2005, and 
there is no indication of record that the veteran contacted 
the RO to explain his absence or request a rescheduling.  

VA regulations provide that, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
or the death of an immediate family member, etc..  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (2005).

Subsection (b) provides that, when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination is scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2005).

As noted above, a psychiatric examination was directed by the 
Board upon the veteran successfully reopening his claim.  The 
Board finds that, for the reasons discussed in the November 
2003 remand and below, entitlement to service connection 
could not then and cannot now be established without a 
current VA examination.  In May 2004, a letter was sent to 
the veteran notifying him of the need to submit to a VA 
examination and the consequences for failing to report to a 
scheduled examination without prior notification or good 
cause.  The examination was scheduled in conjunction with his 
claim for service connection and was necessary to obtain 
evidence with which to evaluate the claim.

The veteran did not report for the scheduled examination in 
February 2005, and the evidence of record does not reflect 
any good cause or justification for his failure to report.  
Notification was sent to the address confirmed by the 
veteran's service representative.  There is a presumption of 
administrative regularity, that a government administrative 
agency has done what it regularly does in the administration 
of its programs, and that presumption must be rebutted by 
evidence, not by mere allegation.   Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  There has been no allegation by the 
veteran that he did not receive notice of the scheduled VA 
examination.

If a claimant wishes assistance, he cannot passively wait for 
it in circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Further, under 
the VCAA, a claimant for VA benefits has the responsibility 
to present and support the claim.  38 U.S.C. §  5107(a). 

As this is a reopened claim for a benefit which was 
previously denied, the claim must be denied because the 
veteran failed to report to his scheduled VA examination 
without good cause.  38 C.F.R. § 3.655 (2005).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


